Case 1:19-cv-03347-LJL-JLC Document 97 Filed 10/02/20 Page 1 of 4

ALEXANDER WILLIAMS JR 1411801632
MANHATTAN DETENTION COMPLEX

125 WHITE STREET

NEW YORK NY 10013

RE: ALEXANDER WILLIAMS VS CITY OF NEW YORK ET AL.
INDEX : 19-CiV-3347. SEPT, 16, 2020

 

CLERK OF THE COURT | |

UNITED STATES DISTRICT COURT

SOUTHERN DISTRCIT OF NEW YORK | \\ Orr 6
PRO-SE INTAKE UNITE ‘LILA OCT ~ 2 eng
500 PEARL STREET

NEW YORK NY 10007

DEAR CLERK OF THE COURT:

I AM WRITING IN REQUEST TO APPEAL THE JUDGES DECISON ON DISCOVERY
REQUEST WHERE I REQUSTED THE DEFENDNAT(S) IN THIS CASE, THE CITY OF NEW
YORK TURN OVER A COPY OF EACH GREIVENCE YSED AND SUBMITTED THROUGHOUT THE
PROCEEDINGS.

THE DFENDNATS INITIATED THAT 19-CIV-8737 BE COMBINDED WITH THE
AROQVE MENTION CASE DUE TO THE SIMULARITIES IN THE COMAPLINT.

IN 19-CIV-8738 PART OF THAT COMPLAINT WAS THE GRIEVANCE POLICES:
AND THE FACT THAT IT WAS BRING DENIED IN EFFORTS TO PREVENT ME FROM BEING
ABLE TO PROPERLY EXHUAST MY REMEDIES BEFORE BEING ABLE TO BRING FORTH CIVIL
LIOTIGATION.

fT OPPOSED THE DEFENDNAT(S) REQUEST TO COMBIND THE TWO CASES BECAUSEL
WANTED TO AVIOD THE DENTAL THAT THE JUDGE ISSED IN THE REQUEST.

THE GRIEVANCE PROCESS POLICY AND DIRECTIVES TS GOVERNED BY BY-
LAWS AND TIME FRAMES IN WHICH A COMPLAINT MUST BE ANSWERED AND APPELAED

AND THAT THE COMP-LAINANT MUST BE GIVEN A RESPONSE TO.

| I CANT NOT PROPELY MAKE MY CASE IF I AM DENEID THESE GRIVENACES
IN DISCOVERY FOR THE REASON THAT THE DEFENSE WOULD AUTOMATICALLY ARGUE
THAT MY COPIES ARE NOT THE ORIGINAL COPIES IN REGARDS TO THAT FACT OF WHAT
THE GRIEVANCE DEPARTMENT MAY HAVE ON RECORD.
Case 1:19-cv-03347-LJL-JLC Document 97 Filed 10/02/20 Page 2 of 4

FURTHERMORE; IT WAS NEVER MADE CLEAR TO ME WHEN THEY COMBINDED
THE CASES THAT UI HAD TO REQUEST DISCOVERY SEPERATELY IN ECAH MATTER.
| I AM A LAYMAN OF THE LAW AND THE DEFENDNAT(S) NEVER SUBMITTED
TO ME A BESCOVERY REQUEST DEMAND RERERAEEKE THAT WAS CLEAR THAT THE REQUEST
‘WAS FRO EACH 19-CIV-3347 AND 19-crv- 8737.

AS FAR AS THE THRID INDEX CASK THAT WAS RECENTLY GRANTED TO BE
COMBINDED TO 19-CIV-3343, I AM APPEALING THE FACT THAT I WAS DENIED DISCOVERY
REQUEST IN THTS MATTER WHEN THIS CASEH WAS JUST GRANTED TO. BE COMBINDED
TO THE ORIGINAL 19-C1V-3347 AFTER DISCOVERY IN THAT MATTER WAS MADE.

I SHOULD AT LEAST ME ABLE TO BE AFFORD THE DISCOVERY REQUEST
THAT I MADE IN REFFERENCE IN THE THGRID INDEX THAT WAS RECENTLY GRANTED.
TO BE COMBINDED AFTER THE DOSCOVERY REQUEST WAS SUMBITTED.

I WOULD LIKE TO MARHSAL MY FACTS IN THE GRIEVANCE CLIWM BY DISPLAYIN

TO THE COURT THAT A HIGH PERCENTAGE OF MY GRIEVANCES ARE NOT ANSWERED WITHIN
THE TIME FRAME THAT IS LAID OUT WITHIN THE GRIEVANCE POLCIY AND THAT IN
100 PERCENT OF MY GRIAVANCE MATTERS THE FACILITY NEVRR RESPONDED TO THE
APPEAL ON THE DECIOIN OF THE INITIAL RESPONSE AND IF THEY DID I WAS NEVER
NOTIFIED OF SUCH SO THAT I MAY OR MAY NOT APPEAL WHATEVER DECISON WAS GIVEN
TOXX ME. |

IF I AM WOT GIVEN MY SECOND APPEAL RESPONSE I COULD THEN NOT
APPEAL THE COMPLAINT TO THE HIGEST OFFICE SO THAT THE MATTER COULD THEN
BE TASKED OUT OF THE BUILDING AND RULED ON BY THE BAORD OF CORRCTIONS WHO -
IS THE BODY THAT ENSURES THAT AS A DETENINEE IA M BEING AFFORDED MY MINTMUM
STANDARDS UNDER THE LAW SET BY THE MINICIPAL OF NEW YORK CITY, THE DEFENDNATS
IN THIS MATTER.

IF THIS LETTER CAN NOT BE ACCPTED AS AN OFFICIAL APPEAL REQUEST |
I THEN ASK THE CLERK SEND ME INSTRUCTION OF HOW 1 MAY PROPLEREY APPRAL

‘THE DECIOSN OF BEING DENIED THE GRIEVANCES OR THAT THAT BECISON BE MODIFIED
Case 1:19-cv-03347-LJL-JLC Document 97 Filed 10/02/20 Page 3 of 4

TO GRANT ME COPIES OF EVERY GRIEVANCE THAT WAS SUBMITTED FROM SEPTEMBER
2019 TO PRESENT BECAUSE THEY "THE GRIAVNCES" ARE IN RELATION TO THE THRID
INDEX NUMBER THAT THE DFENDNATS ASKED BE COMBINDED TO THE INTINTAL INDEX
OF 19-CIV-3343%; AND THAT THE DISCOVERY REQUEST HAD ALREADY BEEN SUBMITTED
BEFORE THE FILING OF THE THRID CIVIL MATTER,
THEREFORE THEE DISCOVERY REQUEST FOR AND/ALL MATERTAL IN THE

THRID CASE SHOULD NOT BE JUDGED ON WITH ANY NOTION OF THE 19-CIV~3347 AND
19-CIV8737 IN REFFERENCE SINCE DISCOVERY IN THAT MATTER HAD BEEN SUBMITTED
BEFORE THE FILING OF THE THRID CASE.

| [ AM HOPEFUL THAT I WOULD HERA BACK FROM YOU sOow IN REGRADS
TO THIS MATTER,

SINCERELY SUBMITTED

ALEXANDER WILLTAMS
 

Case 1:19-cv-03347-LJL-JLC . Document 97 Filed 10/02/20. Page 4 of 4

  

g20e2- 190
aN

a4

AAQGG SALE

1 20 OFOT das oc

COT AN MHOA AAA

 

    

#0 da yo

 

 
